Citation Nr: 0333102	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-08 176	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic 
fatigue/immune dysfunction syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty July 1961 to July 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1995 by 
the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  Subsequently, the veteran's claims 
folder was transferred to the VA Regional Office (RO) in 
Phoenix, Arizona.

In September 1998 and February 2001, the veteran testified 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  Transcripts of the 
hearings have been associated with the record on appeal.  

This case was previously before the Board in April 2001, when 
the Board remanded for further development the issues of 
entitlement to service connection for PTSD, chronic 
fatigue/immune dysfunction syndrome, gastroenteritis, and 
bilateral hearing loss.  Subsequent to development ordered by 
this remand, the RO granted service connection for irritable 
bowel syndrome (claimed as gastroenteritis) and bilateral 
hearing loss.  However, the RO continued the denials of 
claims seeking service connection for PTSD and chronic 
fatigue/immune dysfunction syndrome.

Accordingly, the case is now again before the Board.  
Unfortunately, for reasons explained below, the Board finds 
that it must again remand the case for further development.

REMAND

As noted above, the Board remanded this case to the RO for 
further development in April 2001, including development in 
accordance with the Veterans Claims Act of 2000 (VCAA), which 
had recently been passed.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

The Board further specifically requested that the veteran be 
afforded an examination to determine whether or not he 
manifested the symptoms of PTSD under Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed., (DSM-IV) 
(American Psychiatric Association, 1994).  This has not been 
accomplished.  The RO did proffer the veteran several VA 
examinations from December 2002 to March 2003, and apparently 
did have some difficulty finding a time that the veteran 
could be present.  We appreciate the difficulty in this case, 
but nonetheless must return the claim for the requested 
neuropsychiatric examination.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the United States Court of 
Appeals for Veterans Claims (Court) or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).

In addition, the Board notes that the RO requested, and 
received, documentation concerning the veteran's averred 
stressors from the service department.  However, while the 
June 2002 letter transmitting the records indicates that the 
appropriate records are enclosed, the unit history is only 
partial in nature.  The Board requests that the RO again 
request the complete record from the service department, to 
include unit histories, lessons learned, and morning reports 
for the relevant time period.  Moreover, as the veteran has 
averred harassment during boot camp, the RO must develop the 
case in accordance with M21-1, Part III, 5.14(c)(5).  

Finally, the Board notes that the examination for chronic 
fatigue/immune dysfunction syndrome is incomplete in that it 
does not discuss whether or not the veteran exhibits an 
immune disorder.  In addition, the examiner stated he was 
unable to express an opinion as to the cause of the veteran's 
chronic fatigue/immune dysfunction syndrome.  The Board finds 
it is appropriate in this case to request the opinion of an 
expert in immunology. 

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should make an additional 
attempt to obtain any additional service 
medical records.  In addition, the RO 
should make specific attempts to obtain 
the veteran's service personnel records, 
including any and all evaluation reports 
and proceedings of any disciplinary 
actions-particularly for the time period 
of his boot camp, in 1961-1962, at 3rd 
Training Battalion, MCRDep. San Diego, 
40, California; "R" Company, 2nd 
Battalion, 2nd ITR, MCB Camp Pendleton, 
California; Student Unit "E", MAD 
NATTC, Memphis, Tennessee; Student Unit 
"D", MAD, NATTC, Memphis, Tennessee.  
The RO is further requested to make a 
specific attempt to obtain any and all 
field hospital records of treatment 
accorded the veteran while deployed to 
the Dominican Republic in May 1965 as 
part of HqBtry, 2nd Battalion, 10th 
Marines, 2nd MarDiv, FMF, Camp Lejeune.

3.  If the service medical or personnel 
records or field hospital records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

4.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or from 
individuals including friends or family 
members to whom he may have written 
letters describing the events or friends, 
family members, or service members with 
whom he may have described these events 
during his active service or immediately 
after his return from active service.

5.  Whether or not the veteran responds, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors, including requesting of U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) any available 
information which might corroborate them.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1 part 3, chapter 5, paragraph 5.14.  

The RO should again provide USASCRUR with 
a description of the averred stressors.  
The letter should include the following 
information:

?	The veteran avers he was exposed to 
harassment when in boot camp, as 
part of
o	3rd Training Battalion, MCRDep. 
(Platoon 353, Company "L", 3rd 
Battalion) San Diego, 40, 
California, from July 1961 to 
October 1961
o	"R" Company, 2nd Battalion, 2nd 
ITR, MCB Camp Pendleton, 
California, from October 1961 
to December 1961
o	Student Unit "E", MAD NATTC, 
Memphis, Tennessee, from 
December 1961 to January 1962
o	Student Unit "D", MAD, NATTC, 
Memphis, Tennessee, from 
January 1962 to March 1962
?	During which two recruits 
committed suicide
?	The veteran avers he was exposed to 
combat-like experiences while 
deployed to the Dominican Republic 
in May 1965 in support of Armed 
Forces Operation Power Pack, during 
which
o	he was assigned to HqBtry 2nd 
Battalion, 10th Marines, 2nd 
MarDiv, FMF, Camp Lejeune
o	his friend, PFC Roberts was 
killed in action

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include PTSD.  The RO should further 
afford the veteran a VA examination by an 
expert in immune disorders to determine 
the nature, extent, and etiology of his 
chronic fatigue/immune dysfunction 
syndrome and any manifested immune 
disorder.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disorder, to 
include PTSD; chronic fatigue/immune 
dysfunction syndrome; and any immune 
disorder.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to 
include PTSD; any manifested 
symptoms of fatigue; and any 
manifested symptoms of an immune 
disorder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms; 
fatigue; and immune disorder 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities, symptoms of fatigue; 
and immune disorder.  In making 
these opinions, the examiners are 
referred to the following:
1.	VA examination report dated in 
June 1995 noting that while the 
veteran did not then manifest 
symptoms of typical PTSD, he 
suffered from recurrent major 
depressive episodes marked by 
obsessive memories of 
particular experiences in boot 
camp
2.	VA examination report for 
chronic fatigue/immune 
dysfunction syndrome dated in 
December 2002 and January 2003 
addendum.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a neuropsychiatric 
disorder, to include PTSD and chronic 
fatigue/immune dysfunction.  If the 
decision remains in any way adverse to 
the veteran, he should be furnished with 
a supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




